                Case 21-12609-AJC        Doc 6     Filed 03/22/21     Page 1 of 5




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                  www.flsb.uscourts.gov


In re:

Performance Insurance Company SPC                                   Chapter 15

      Debtor in a Foreign Proceeding.                               Case No.: 21-12609-AJC
_________________________________/


                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true copy of the Notice of Hearing (D.E. 3); Corporate

Ownership Statement (D.E. 5); Motion for Order Granting Recognition of Foreign Main

Proceeding Pursuant to §§ 1515 and 1517 of the Bankruptcy Code (D.E.2); and Petition for

Recognition of Foreign Proceeding (D.E. 1) were sent via electronic filing using the CM/ECF

system with the Clerk of the Court which sent e-mail notification of such filing to all CM/ECF

participants in this case as listed on the Service List on November 6, 2020.

Dated: March 22, 2021                                Respectfully submitted,

                                                     SEQUOR LAW, P.A.
                                                     1111 Brickell Avenue, Suite 1250
                                                     Miami, Florida 33131
                                                     Telephone: (305) 372-8282
                                                     Facsimile: (305) 372-8202
                                                     Email: ggrossman@sequorlaw.com
                                                            jmendoza@sequorlaw.com

                                             By:     /s/ Juan J. Mendoza
                                                     Gregory S. Grossman
                                                     Florida Bar No. 896667
                                                     Juan J. Mendoza
                                                     Florida Bar No.: 113587




                                        SEQUOR LAW, P.A.
              Case 21-12609-AJC         Doc 6       Filed 03/22/21   Page 2 of 5




                                       SERVIVCE LIST

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email
notice/service for this case.

      Gregory S Grossman ggrossman@sequorlaw.com,
       ngonzalez@sequorlaw.com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

Manual Notice List

The following is the list of parties who will receive via US Mail:

Solaris Corporate Services Ltd.                      Candice Comunale
P O Box 1990                                         214 Longbow Lane
Grand Cayman KY1-1104, Cayman Islands                Mars, PA 16046

DS Captive, LLC, Delta Services, LLC                 Mollie Rea
4676 Jennings Lane                                   75 Robsart Road
Louisville, KY 40218                                 Kenilworth, IL 60043

Kaltschmidt Family Irrevocable Trust                 Performance Insurance LLC
230 JP Road                                          2908 Poston Avenue
Whitefish, MT 59937                                  Nashville, TN 37203-1312

Hillsdale College                                    Systems Contractors, Inc
33 E College St,                                     711 Camann St
Hillsdale, MI 49242                                  Greensboro, NC, 27407
                                                     Plumbers Supply Captive LLC
Hudson York Insurance LLC                            429 Church Street
c/o Gordon, Fournaris & Mammarella, P.A.             New Bedford, MA 02745
1925, Lovering Avenue
Wilmington, DE 19806                                 Paul Reali
                                                     62 Reni Road,
Patrick Gallagher                                    Manhasset, NY 11030
19 Oak Knoll
Sewickley Heights, PA 15143                          Peter Reali
                                                     6 Ridge Road,
Paul Vargo                                           Searingtown, NY 11507
2014 Golfway Drive
Aliquippa, PA 15001                                  Angelo Reali
                                                     65 Cardinal Road,
                                                     Manhasset, NY 11030

                                                2
                                       SEQUOR LAW, P.A.
                Case 21-12609-AJC   Doc 6       Filed 03/22/21   Page 3 of 5




Michael Reali                                    Elite Gasfield Services, LLC
3 Simonson Court,                                180 W Midland Ave
Glen Head, NY 11545                              Midland, PA 15059

J.C. Billion, Inc., Peder Billion                MLS Insurance, LLC
270 Automotive Avenue                            17693 State Highway 285
Bozeman, MT 59718                                Cochranton, PA 16314

Dominic Gagliardi                                Encore Express Delivery Service, LLC
128 Carpenter Street                             2814 Barge Lane
Philadelphia, PA 19147                           Dallas, TX 75212

Marco Gagliardi                                  ABM Wappingers Inc.
1005 S. 8th Street                               2785 W. Main Street
Philadelphia, PA 19147                           Wappingers Falls, NY 12590

Omega Risk Management, LLC                       Eran Farajun
110 West A Street Suite 1100                     554 Cranbrooke Avenue,
San Diego, CA, 92101                             Toronto, Ontario,
                                                 M5M 1P1, Canada
KMR Investments Group, LLC
15 Wynnewood CT                                  David Farajun
Greensboro, NC 27408                             9 Steele Valley Rd,
                                                 Thornhill, Ontario,
Complete Electric, Inc.                          L3T 1M2, Canada
637 Sebastian Blvd
Sebastian, FL 32958                              Captive Holdings, Inc
                                                 9050 E. Tufts Avenue,
Quality Foods Corporation.                       Greenwood Village, CO 80111
537 Rochester Road
Pittsburgh, PA 15237                             Ismartment, LLC
                                                 5214 68th Street, Suite 402
KCL Holdings, Inc.                               Lubbock, TX 79424
2800 Westgate Ave,
West Palm Beach, FL 33409                        William Bruce Prewett
                                                 5595 Austin Road
Henry Investment Group, LLC                      Lake Cormorant, MS 38541
900 Parker Square, Suite 250
Flower Mound, TX 75028                           James Walter Kirkpatrick
                                                 530 Country Club Drive
ATC Captive, LLC                                 Burlington, NC 27215
2831 Terry Lake Road
Fort Collins, CO 80524                           Ronald Gray Kirkpatrick, Jr
                                                 1967 South Main Street
                                                 Graham, NC 27253


                                            3
                                    SEQUOR LAW, P.A.
               Case 21-12609-AJC      Doc 6       Filed 03/22/21   Page 4 of 5




Flyway Express, LLC                                The Ambassador Group LLC d/b/a
6430 Hurt Rd,                                      Ambassador Captive Solutions
Horn Lake, MS, 38637                               Attn: Officer, Director or Manager
                                                   9700 Park Plaza Avenue, Unit 201
MTM Recognition                                    Louisville, Kentucky 40241
3201 SE 29th St Del City
Oklahoma 73115                                     Brandon White
                                                   5008 Hickory Hill Drive
Goldenstar Specialty Insurance, LLC                Lagrange, KY 40031
1010 N. Hancock Street, 1st Floor
Philadelphia, PA 19123                             Ian R Feldman
                                                   Clausen Miller PC
Sterling Group, Inc.                               17901 Von Karman Suite 650
621 Gyrfalcon Court,                               Irvine, CA 92614
Windsor, CO 80550
                                                   Spencer K. Gray
Alan Wade Alexander Sr.                            Christopher E. Schaefer
708 Pecan Ave, PO Box 1285                         Culver V. Halliday
Panhandle TX 79068                                 Douglas C. Ballantine
                                                   Kevin A. Imhof
A & W Energy, LLC                                  Stoll Keenon Ogden PLLC
1301 Forum Way South                               500 West Jefferson Street Suite 2000
Fort Worth TX 76140                                Louisville, KY 40202

Action Facilities Management Inc.                  Ellen Arvin Kennedy
115 Malone Drive                                   John M. Spires
Morgantown, WV, 26501                              Dinsmore & Shohl LLP - Lexington
                                                   100 West Main Street, Suite 900
Del Obispo Youth Baseball, Inc.                    Lexington, KY 40507
D/B/A Dana Point Youth Baseball
Attn: Officer, Director Or Manager                 Goldenstar Specialty Insurance, LLC
32565b Golden Lantern St #351                      Attn: Officer, Director or Manager
Dana Point Ca 92629                                1315 Walnut Street, Suite 1101
                                                   Philadelphia, PA 19107
Michael F Ram
Marie Noel Appel                                   Lexington Insurance Company
Morgan and Morgan                                  Attn: Officer, Director or Manager
Complex Litigation Group                           99 High Street
711 Van Ness Avenue Suite 500                      Boston, Massachusetts 02110
San Francisco, CA 94102
                                                   Adam J. Kaiser
Ra O. Amen                                         Joanna H. Schorr
Morgan and Morgan P.A.                             Alston & Bird LLP - New York
201 North Franklin Street 7th Floor                90 Park Avenue
Tampa, FL 33602                                    New York, NY 10016-1387


                                              4
                                      SEQUOR LAW, P.A.
               Case 21-12609-AJC         Doc 6       Filed 03/22/21   Page 5 of 5




Kelsey L. Kingsbery                                   Robert G. Harris
Alston & Bird, LLP - Raleigh                          Devin B. Jacobsen
555 Fayetteville Street, Suite 600                    Binder and Malter, LLP
Raleigh, NC 27601                                     2775 Park Avenue
                                                      Santa Clara, CA 95050
Michael R. Hoernlein
Alston & Bird - Charlotte                             John M. Spires
Bank of America Plaza                                 Dinsmore & Shohl LLP - Lexington
101 South Tryon Street, Suite 4000                    100 West Main Street, Suite 900
Charlotte, NC 28280-4000                              Lexington, KY 40507

Carolyn P. Michener                                   Goldenstar Specialty Insurance, LLC
Joel T. Beres                                         Attn: Officer, Director or Manager
Stites & Harbison, PLLC - Louisville                  1315 Walnut Street, Suite 1101,
400 W. Market Street, Suite 1800                      Philadelphia,
Louisville, KY 40202-3352                             Pennsylvania 19107

State National Insurance Company, Inc.                ePremium Insurance Agency, LLC
Attn: Officer, Director or Manager                    Attn: Officer, Director or Manager
1900 L. Don Dodson Drive                              4770 Duke Drive, Suite 200
Bedford, Texas 76021                                  Mason, OH 45040

National Specialty Insurance Company                  Jeffrey B. Korn
Attn: Officer, Director or Manager                    Willkie Farr & Gallagher
1900 L. Don Dodson Drive                              787 Seventh Avenue
Bedford, Texas 76021                                  New York, NY 10019-6099

Jack Allen Wheat                                      Donald J. Kelly
Peter J. Rosene                                       Julie L. Watts
McBrayer PLLC - Louisville                            Wyatt, Tarrant & Combs, LLP - Louisville
500 W. Jefferson Street, Suite 2400                   400 W. Market Street, Suite 2000
Louisville, KY 40202                                  Louisville, KY 40202

Steven T. Whitmer                                     Fred Hjelmeset, Chapter 7 Trustee of
Julie L. Young                                        Gagliardi Insurance Service, Inc.
Locke Lord LLP - Chicago                              P.O. Box 4188
111 S. Wacker Drive                                   Mountain View, CA 94040
Chicago, IL 60606
                                                      Gregg S. Kleiner
Gagliardi Insurance Service, Inc.                     Rincon Law LLP
Attn: Officer, Director or Manager                    268 Bush St. #3335
1010 N. Hancock Street                                San Francisco, CA 94104
Philadelphia, Pennsylvania 19123




                                                 5
                                         SEQUOR LAW, P.A.
